This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 NANCY ALLISON CARL,

 3          Petitioner-Appellant,

 4 v.                                                                          No. 31,696

 5 CHESTER CARL,

 6          Respondent-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF McKINLEY COUNTY
 8 Robert A. Aragon, District Judge

 9 John A. Chapela
10 Gallup, NM

11 for Appellant

12 Henry S. Howe
13 Gallup, NM

14 for Appellee


15                                 MEMORANDUM OPINION

16 BUSTAMANTE, Judge.
1       Summary dismissal was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary dismissal has been filed,

3 and the time for doing so has expired.

4       Dismissed.

5       IT IS SO ORDERED.



6
7                                          MICHAEL D. BUSTAMANTE, Judge

8 WE CONCUR:



 9
10 JAMES J. WECHSLER, Judge



11
12 CYNTHIA A. FRY, Judge
13




                                            2